Citation Nr: 1506947	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-38 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and A. V. A.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In October 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This matter was previously before the Board in January 2013 and June 2014 when it was remanded for further development.  It has been returned to the Board for appellate consideration.

Pursuant to the January 2013 Board remand, the RO obtained Social Security Administration records and associated them with the claims file.  Pursuant to the June 2014 Board remand, the RO issued a statement of the case (SOC) as to the issue of entitlement to a higher initial rating for coronary artery disease; adjudicated the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD with anxiety attacks; obtained VA treatment records from the Minneapolis VA Medical Center dated prior to 2005; and scheduled the Veteran for a VA examination with respect to his claim for service connection for an acquired psychiatric disability, to include depression and anxiety.  Thus, the directives of both the January 2013 and June 2014 Board remands were completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The April 2009 rating decision also denied the Veteran's claim for entitlement to service connection for depression and anxiety.  The Veteran timely filed a notice of disagreement and a substantive appeal on the issue.  An August 2014 rating decision granted service connection for an acquired psychiatric disorder, diagnosed as dysthymic disorder and anxiety disorder not otherwise specified, with an initial rating of 50 percent effective October 29, 2008.  As this represents a total grant of the benefit sought on appeal with respect to the issue, the issue is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In its June 2014 remand, the Board directed the RO to issue a SOC as to the issue of entitlement to a higher initial rating for coronary artery disease, pursuant to an August 2011 notice of disagreement with respect to a February 2011 rating decision.  In July 2014 and September 2014, the RO issued a SOC denying a rating in excess of 10 percent prior to September 21, 2009, continuing a rating of 100 percent from September 21, 2009, through October 31, 2012, and denying a rating in excess of 60 percent from November 1, 2012, for the disability.  A letter which accompanied each SOC informed the Veteran that to perfect his appeal of the issue to the Board he must file a substantive appeal within 60 days of the date of the letter.  The Veteran did not timely file a substantive appeal as to the issue.  See 38 C.F.R. §§ 20.200, 20.302(b).  Therefore, the issue is not before the Board at this time.

In its June 2014 remand, the Board also directed the RO to adjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD with anxiety attacks.  In July 2014, the RO issued a rating decision finding that new and material evidence had not been received.  The letter notifying the Veteran of the decision explained his rights to appeal the decision.  To date, the Veteran has not completed an appeal as to the issue.  See 38 C.F.R. §§ 20.200, 20.302.  Therefore, the issue is not before the Board at this time.

In a March 2012 rating decision, the RO found the Veteran's claim for entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) to be moot because the Veteran was currently in receipt of a 100 percent combined rating for compensation.  The record contains multiple statements from the indicating that he feels he cannot work and is unemployable due to his service-connected disabilities.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in June 2010.  The Veteran has not been in receipt of a combined rating for compensation of 100 percent since November 1, 2012.  Thus, the Veteran has claimed entitlement to a TDIU, but the issue has not yet been decided on the merits by the RO.

The issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities has been raised by the record in various statements from the Veteran, to include the VA Form 21-4138, Statement in Support of Claim, received in June 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's tinnitus had its onset in active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

Concerning evidence of a current disability, VA treatment records include complaints of tinnitus.

With respect to an in-service injury or disease, the service treatment records are absent for any complaint of tinnitus during active service.  However, the Veteran has reported that he was exposed to gun fire and other combat-related noise.  See VA Form 21-4138, Statement in Support of Claim, received in January 2010.  The Veteran's DD Form 214 reflects that he served in Vietnam, and that his military occupational specialty was light weapons infantryman.  Additionally, the Veteran's DD 215 indicates that he was awarded the Combat Infantryman Badge.  Thus, the Veteran's reports of in-service combat-related noise exposure are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b).  Accordingly, the Board finds that the Veteran incurred an in-service injury consisting of acoustic trauma despite the absence of contemporaneous records of such an injury.

In terms of a relationship between the Veteran's tinnitus and his in-service injury, the Veteran was provided a VA audiological examination in November 2008.  The VA examiner opined that the Veteran's tinnitus is not likely related to noise during military service.  As rationale for the opinion, the examiner explained that the Veteran reported his tinnitus began approximately ten years prior to the examination, which was many years after his separation from active service.  However, review of the record shows that the Veteran made several statements indicating that he had tinnitus since active service or shortly after separation from active service.  For example, in his January 2010 notice of disagreement, the Veteran states that he noticed tinnitus and hearing loss immediately upon discharge from active service in March 1970.  The record also contains a May 2007 VA audiology consultation note showing that the Veteran reported intermittent tinnitus.  A December 2011 VA audiology consultation note shows that the Veteran reported having tinnitus for many years.  In the January 2010 notice of disagreement, the Veteran also explains that his response to the VA examiner, dating the onset of his tinnitus to ten years prior, was the result of misunderstanding the examiner's question.

The Veteran is considered competent to report tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, the Veteran has been consistent in his reports of experiencing tinnitus since active service.  The only time he provided information to the contrary was at the November 2008 VA examination and he has provided a reasonable explanation as to why he did so.  Thus, the Board finds that his statements regarding chronic symptoms of tinnitus since active service are credible.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although the VA examiner provided a negative nexus opinion based on the Veteran's assertions during the examination, those statements are contrary to the Veteran's statements otherwise documented in the record.  Furthermore, the examiner's opinion does not reflect consideration of the possibility of delayed onset tinnitus.  Therefore, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus had its onset in active service and will resolve the benefit of the doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for tinnitus is warranted.
	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


